Title: From James Madison to Henry Dearborn, 20 September 1814
From: Madison, James
To: Dearborn, Henry


        
          no. 142. private
          Dear Sir
          Washington Sepr 20. 1813 [1814]
        
        Yours of the 6th. came duly to hand. A letter about the same time was recd. by the Dept. of War, from Govr. Strong on the same subject. I desired Mr. Monroe to inclose you a copy of his answer, which will shew you the ground taken with the Govr. What will be his final ground with respect to the Genl. Govt. remains to be seen. In the mean time, and under the peculiarity of the Crisis, we must get on as well as prudence & steadiness will enable us. Perhaps the indiscriminate enmity and territorial views of the British policy, with the alternative of acquiescing in the general arrangement for the Military Districts, or of trusting to future & retrospective assumpsits by Congress, may produce a favorable reconsideration by the Govr. & his advisors. I find by his letter to the Dept of war, that he contemplated measures for the safety of Maine. I beg you to excuse the lateness of this answer. It has been occasioned by preparations for Congs. & the clog

on them, from a severe, attack of Cholera Morbus which I am but just getting over. I enclose a copy of the Message, though you will doubtless have previously seen it in the Newspapers. Our last information from the fleet in the Chesapeake, makes it probable that the Enemy is taking shelter in the Patuxent during the equinoxial crisis. What his ulterior movements will be is entirely matter of conjecture, and that of very loose kind. Accept assurances of my esteem and my friendly respects.
        
          James Madison
        
      